UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6438



AMIL ALFRED DINSIO, SR., a/k/a Amil Dinsio,

                                            Plaintiff - Appellant,

          versus

JAMES WHITTINGTON, Vice President of United
Carolina Bank; THE UNITED CAROLINA BANK; RAY
BERNARD, F.B.I. Agent; CARL HORN, III, U.S.
Magistrate,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-94-375-3-P)


Submitted:   May 16, 1996                   Decided:   June 6, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amil Alfred Dinsio, Sr., Appellant Pro Se. Bentford E. Martin,
BLAIR, CONAWAY, BOGRAD & MARTIN, Charlotte, North Carolina; James
Michael Sullivan, Assistant United States Attorney, Charlotte,
North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

second motion for reconsideration of the court's dismissal of his

civil action for violations of Fed. R. Civ. P. 11. We have reviewed

the record and the district court's opinion and find no abuse of

discretion. Accordingly, we affirm on the reasoning of the district
court. Dinsio v. Whittington, No. CA-94-375-3-P (W.D.N.C. Sept. 5,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2